o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb qp1 genin-119613-15 number release date uil ------------------------- -------------------- ------------------------------- attention ------------------------- -------------------- dear this letter responds to your request dated date in which you requested information regarding a proposed rollover from your husband’s defined benefit pension_plan into an individual_retirement_account ira the internal_revenue_code requires that within a reasonable_time before making a payment the plan_administrator of a qualified_retirement_plan must provide a written explanation to any recipient of a payment that is considered an eligible_rollover_distribution a payment is an eligible_rollover_distribution if it is eligible to be rolled over to an ira or an employer plan in general most single sum distributions from a plan that the surviving_spouse of a deceased participant would receive would be considered an eligible_rollover_distribution although there are some exceptions the plan_administrator should be able to confirm whether a payment is an eligible_rollover_distribution the written explanation the plan_sponsor is required to provide must include among other things information regarding plan distributions including an explanation of your ability to directly transfer a distribution to an eligible_retirement_plan including an ira and the consequences for failing to complete a rollover for your reference i have attached a copy of internal_revenue_service notice_2014_74 2014_50_irb_937 which includes a safe_harbor notice for plans to use for this purpose the sample notice included as part of notice_2014_74 is genin-119613-15 similar to the type of notice a plan_administrator must provide before distributing an eligible_rollover_distribution from a plan i have also excerpted the special rules that apply to surviving spouses of deceased participants from the notice and copy them directly below if you are a surviving_spouse if you receive a payment from the plan as the surviving_spouse of a deceased participant you have the same rollover options that the participant would have had as described elsewhere in this notice in addition if you choose to do a rollover to an ira you may treat the ira as your own or as an inherited ira an ira you treat as your own is treated like any other ira of yours so that payments made to you before you are age 59½ will be subject_to the additional income_tax on early distributions unless an exception applies and required minimum distributions from your ira do not have to start until after you are age 70½ if you treat the ira as an inherited ira payments from the ira will not be subject_to the additional income_tax on early distributions however if the participant had started taking required minimum distributions you will have to receive required minimum distributions from the inherited ira if the participant had not started taking required minimum distributions from the plan you will not have to start receiving required minimum distributions from the inherited ira until the year the participant would have been age 70½ this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2015_1 2015_1_irb_1 date if you have any additional questions please contact our office at a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office -------------------- sincerely william b hulteng acting branch chief qualified_plans branch tax exempt and government entities internal revenue notice_2014_74 enclosure cc
